Bell, J.
1. Where a person in possession and claiming ownership of goods ships them to another person under an agreement for their exchange for other goods desired by the consignor, the consignee can not dispute the title of the consignor without first restoring the status, and if he refuses to redeliver the goods or to send others in exchange according to agreement, the consignor can maintain an action of trover against the consignee to recover the goods shipped or their value.
*269Decided May 11, 1932.
Eay & Forester, V. L. Powers, for plaintiff in error.
Titus & Delete, contra.
2. In such a case the defendant could not defend the suit upon the ground that the plaintiff had purchased the goods from a merchant who had sold them with his entire stock in violation of the “bulk-sales” law, and that because of this fact the plaintiff did not acquire title as against the creditors of such merchant, both the plaintiff and the defendant being included among such creditors. Having induced the plaintiff to part with his possession of the goods by the agreement stated, the defendant would be estopped from contending that the plaintiff did not acquire title to the goods through his purchase from the merchant.
3. Under the above rulings, the evidence authorized the verdict for the plaintiff, and there was no merit in the exception to the charge of the court. Compare Pitcher v. Lowe, 95 Ga. 423 (22 S. E. 678); Haralson County v. Golden, 104 Ga. 19 (5) (30 S. E. 380); Loveless v. Bridges, 136 Ga. 338 (4) (71 S. E. 166); Gaskins v. Green, 141 Ga. 552 (3) (81 S. E. 882); McGowan-Motes Motor Co. v. Whatley, 36 Ga. App. 109 (135 S. E. 509); Civil Code (1910), §§ 3584, 3698, 5736, 5738.

Judgment affirmed.


Jenlcins, P. J., concurs. Stephens, J., concurs in the judgment.